          Case 6:17-cr-00017-CCL Document 190 Filed 11/10/20 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION



 UNITED STATES OF AMERICA,                             CRI 7-17-H-CCL

                                Plaintiff,
                                                     OPINION & ORDER
    vs.

 ERNEST JABLONSKY, dba
 MONTANA BIG GAMES PURSUIT,
 and JEFFREY PERLEWITZ,

                             Defendants.

      Defendant Ernest Jablonsky (Jablonsky) moves, through counsel, for early

termination of probation. The United States opposes the motion. According to

Jablonsky's counsel, Jablonsky's supervising probation officer does not oppose

the motion. The Court has reviewed the record in this case and in United States v.

Jablonsky et. al, CR 17-18-H-SEH (CR 17-18-H), and is prepared to rule on the

pending motion.

BACKGROUND

      On October 23, 2017, a Grand Jury returned two separate indictments

charging Jablonsky and others with conspiring to commit federal offenses under

18 U.S.C. § 371 and underlying violations of the Lacey Act. The first indictment,
       Case 6:17-cr-00017-CCL Document 190 Filed 11/10/20 Page 2 of 11



filed in the instant case, charged Jablonsky and his co-defendant, Jeffrey Perlewitz

(Perlewitz) in Count I with having

      knowingly conspired and agreed with each other, and with other
      persons, both known and unknown to the Grand Jury, to illegally sell,
      purchase, and offer to sell and purchase wildlife with a market value
      of greater than $350, and to conceal such activity from the authorities
      by submitting false records, in violation of 16 U.S.C. § 3372(a),
      § 3372(c), § 3372(d), § 3373(d)(l)(B) and§ 3373(d)(3)(A), all in
      violation of 18 U.S.C. § 371.

(Doc. 2).

      Count II of the Indictment charged that Jablonsky "knowingly engaged in

conduct involving the illegal sale and purchase, the offer to sell and purchase, and

intent to sell and purchase, wildlife with a market value of greater than $350, in

that he knowingly sold mountain lions by selling a guided hunt for mountain lions

to Jeffrey Perlewitz in an area where he was not legally entitled to provide such

services, all in violation of 16 U.S.C. § 3372(a)(l), § 3372(c), § 3373(d)(l)(B),

and 18 U.S.C. § 2. Count III of the Indictment charged Perlewitz, at Jablonsky's

direction, with having "knowingly submitted a Mountain Lion Harvest Form to a

Montana Fish, Wildlife & Parks representative stating that the Perlewitz lion hunt

was not outfitted, even though Perlewitz knew that statement to be false because

Jablonsky was his outfitter and was paid $1,500 for the lion hunt, and Perlewitz

further knew the lion had a market value of more than $350 and would be

                                     Page 2 of 11
       Case 6:17-cr-00017-CCL Document 190 Filed 11/10/20 Page 3 of 11



transported in interstate commerce, all in violation of 16 U.S.C. § 3372(d)(2),

§ 3373(d)(3)(A)(ii), and 18 U.S.C. § 2. All of the charges filed against Jablonsky

in the instant case arose from a hunting trip he outfitted in December of 2013 .

      The second indictment opened a second case, which was assigned to Judge

Haddon as CR 17-18-H. Count I of CR 17- 18-H charged Jablonsky and James V.

Day (Day), Richard Ceynar (Ceynar) and Mitch Theule (Theule) with having

      knowingly conspired and agreed with each other, and with other
      persons, both known and unknown to the Grand Jury, to sell,
      transport, receive and acquire mountain lions in interstate commerce
      in violation of Montana state hunting laws, and to conceal such hunts
      from the authorities by submitting false records, in violation of 16
      U.S.C. §§ 3372(a), (c), and (d), § 3373(d)(l)(B) and (d)(3)(A), all in
      violation of 18 U.S.C. § 371.

(Doc. 4 in CR 17-18-H).

      The other charges in the indictment filed in CR 17-18-H were directed at

various defendants and charged various violations of the Lacey Act. On

December 15, 2017, Day moved to change his plea to Count IV of the indictment

pursuant to a plea agreement with the United States in exchange for the

government's agreement to dismiss the conspiracy count against him. (Docs. 92

through 94 in CR 17-18-H). On December 18, 2017, Ceynar moved to enter a

guilty plea "to a forthcoming Information charging a misdemeanor Lacey Act

violation," (Doc. 98 in CR 17-18-H), and the United States filed a plea agreement

                                   Page 3 of 11
       Case 6:17-cr-00017-CCL Document 190 Filed 11/10/20 Page 4 of 11



in which it agreed to dismiss the indictment against Ceynar in exchange for his

guilty plea to the superseding information. (Doc. 97 in CR 17-18-H).

      On December 21, 201 7, the grand jury returned a four-count superseding

indictment against Jablonsky and Theule in CR 17-18-H. (Doc. 126 in CR 17-18-

H). The superseding indictment differed from the original indictment in that it no

longer contained a separate count against Ceynar, who had agreed to plead to an

information. Theule eventually entered a guilty plea to a superseding information

charging him with a Class A misdemeanor. (See Docs. 211,213 in CR 17-18-H).

      On January 8, 2018, the undersigned denied motions to dismiss filed by

Perlewitz and Jablonsky in the instant case. (Doc. 85). On February 12, 2018 ,

Jablonsky filed an "Unopposed Motion to Withdraw Plea of Not Guilty to Count II

and Request for Hearing Date." (Doc. 94). Jablonsky negotiated a plea agreement

with the United States reserving his right to appeal the Court's order denying his

motion to dismiss. (Doc. 95 at 2, ,r 3). The government also agreed to move to

dismiss Counts I and III of the indictment against him in the instant case and to

dismiss all charges pending against him in CR 17-18-H. Id. On February 12,

2018, Judge Haddon dismissed the indictment and superseding indictment filed in

CR 17-18-H as to Jablonsky without prejudice. (Doc. 222 in CR 17-18-H).

Ill

                                   Page 4 of 11
           Case 6:17-cr-00017-CCL Document 190 Filed 11/10/20 Page 5 of 11



       In March of 2018, Judge Haddon sentenced Ceynar to a $10,000 fine and

forfeiture of his mountain lion mount. (Doc. 233 in CR 17-18-H). Judge Haddon

sentenced Day to six months in prison to be served concurrently with a sentence

imposed in state court, followed by three years of supervised release on April 3,

2018. (Doc. 240 in CR 17-18-H). On June 13, 2018, Judge Haddon sentenced

Theule to one year unsupervised probation and a fine of $3,000. (Doc. 251 in CR

17-18-H).

       The undersigned conducted a sentencing hearing for both defendants in the

instant case on June 7, 2018. Perlewitz, like Jablonsky and the defendants in CR

17-18-H, negotiated a plea agreement with the United States. The terms of his

agreement allowed him to enter a guilty plea to a superseding information

charging him with a Class A misdemeanor. (Doc. 116). The undersigned

sentenced Perlewitz to two years unsupervised probation, a fine of $5,000, and

forfeiture of his illegally taken mountain lion. (Doc. 144).

       Jablonsky, through his counsel, raised seven separate objections to the pre-

sentence report. During the June 7, 2018, sentencing hearing, 1 Jablonsky's

counsel explained that a number of the objections were clarifications and


       1
          The hearing began as scheduled, at 10:00 a.m., but did not conclude until almost 4:30
p.m., requiring the Court to take a lunch recess and a brief afternoon recess, to reschedule an
appointment. (See Doc. 140, Minute Entry, and Doc. 158, Tr.)

                                        Page 5 of 11
        Case 6:17-cr-00017-CCL Document 190 Filed 11/10/20 Page 6 of 11



explained that he intended to present evidence as to the most substantial

objections. Jablonsky's counsel argued that the government could not present

witness testimony to support its position because the government failed to provide

a witness list prior to the hearing, a position that was not supported by the Court's

order setting the hearing.

      The United States called Chad Murphy, a criminal investigator and game

warden with Montana Fish, Wildlife, and Parks with 29 years experience, who

investigated the charges that led to the filing of the indictment in the instant case

and in CR 1 7-18-H. The Court also heard testimony from Jablonsky. At the

conclusion of the evidence, the Court overruled all of Jablonsky's objections to

the pre-sentence investigation report and made the following findings as to

Jablonsky's guideline calculations:

      TOTAL OFFENSE LEVEL:                           10

      CRIMINAL HISTORY:                              I

      MAXIMUM CUSTODY:                               5 years

      GUIDELINES CUSTODY RANGE:                      6-12 months

      GUIDELINES PROBATION RANGE:                    1-5 years

      FINE RANGE:                                    $4,000 to $40,000

(SeeDoc.158 at 134,11 3 - 11).

                                    Page 6 of 11
           Case 6:17-cr-00017-CCL Document 190 Filed 11/10/20 Page 7 of 11



       During the allocation phase of the sentencing hearing, the Court heard

testimony from Jablonsky's wife, and also heard from Jablonsky himself.

Jablonsky's counsel, Mr. Sherwood2 asked the Court to vary downward from the

advisory guideline range of six to twelve months incarceration and impose a

probationary term of two years. Mr. Sherwood continued to insist, in the face of

the Court's ruling on his objections, that the Court should not consider any of the

conduct alleged against his client in CR 17-18-H, claiming that those charges were

"ludicrous." (Doc. 158 at 149,114 through 154,113).

       Counsel for the United States asked for a sentence of imprisonment within

the advisory guideline range of six to twelve months, followed by a term of

supervised release of three years, with a special condition preventing Jablonsky

from engaging in outfitting, guiding, hunting or accompanying others engaged in

those activities during the period of supervision. (Doc. 15 8 at 15 8, 11 8 - 14 ).

       The Court agreed with the government that Jablonsky should be held

responsible for the conduct charged against him in CR 17-18-H. The Court also

viewed Jablonsky as the ring-leader of the two charged conspiracies, after hearing

the evidence and reviewing the pre-sentence investigations report.


       2
         The Court notes that Mr. Sherwood is still listed as Jablonsky's counsel ofrecord,
although the most recent motion was filed and briefed by Tyler Moss of the O'Neill law office,
who is apparently acting as Mr. Sherwood's co-counsel.

                                        Page 7 of 11
           Case 6:17-cr-00017-CCL Document 190 Filed 11/10/20 Page 8 of 11



       The undersigned's decision to grant a downward variance was not based on

the arguments made by Jablonsky's counsel. Indeed, the Court seriously

considered refusing to follow the probation officer's recommendation and reduce

Jablonsky's offense level by two levels for acceptance of responsibility, given

Jablonsky's failure to acknowledge his responsibility for all of his relevant

conduct.

       The Court was moved by the testimony of Mrs. Jablonsky and sentenced

Jablonsky to four years probation, rather than sentencing him to a term in prison,

based on Mrs. Jablonsky's testimony concerning his family ties and

responsibilities. The Court's decision was also based, in part, on the

recommendation made by the United States Probation Office. (Doc. 147 at 3).

       Jablonsky appealed the Court's order denying his motion to dismiss Count

II of the indictment. (Doc. 152). 3 The Court's order was affirmed by the Ninth

Circuit. (Doc. 164).

LEGAL STANDARD

       The parties agree that "the standard applicable to the early termination of

probation is the same as that for the early termination of supervised release."


       3
           The Notice of Appeal was filed by Deputy Federal Defender Michael Donahoe, who
was appointed to replace Mr. Sherwood, as the Federal Defender's Office no longer had a
conflict, once their representation of Day in CR 17-18-H ended.

                                      Page 8 of 11
        Case 6:17-cr-00017-CCL Document 190 Filed 11/10/20 Page 9 of 11



(Doc. 186 at 4). This Court has "broad discretion" when deciding "whether to

grant a motion to terminate" probation United States v. Emmett, 749 F.3d 817,

819 (9 th Cir. 2014). The Court may grant early termination if"it is satisfied that

such action is warranted by the conduct of the defendant released and the interest

of justice" based on its consideration of the factors set forth in sections 3553(a)( 1),

(a)(2)(B - D), and (a)(4 - 7). 18 U.S.C. § 3583(e)(l). Jablonsky, "as the party

receiving the benefit of early termination," bears the burden of demonstrating that

early termination should be granted. United States v. Weber, 451 Fed. 3d 552,

559, n. 9 (9 th Cir. 2006).

ANALYSIS

      A motion for early termination is directed to the sentencing judge because

the sentencing judge has already considered all of the relevant sentencing factors

in deciding to impose its original sentence. As explained above, the Court was

not persuaded by Jablonsky's argument that the December 2013 hunt that led to

the charges in the instant case was not originally planned as a professional hunt.

Nor was the Court persuaded by Jablonsky's argument that it should not consider

the conduct charged in CR 17-18-H in imposing sentence in this case.

      The evidence presented by the United States at the sentencing hearing and

the information in the pre-sentence investigation report reveal Jablonsky for what

                                    Page 9 of 11
        Case 6:17-cr-00017-CCL Document 190 Filed 11/10/20 Page 10 of 11



he is - someone who chooses to flout both state and federal gaming laws. Had the

Court believed that a probationary sentence of less than four years was sufficient

to reflect the seriousness of Jablonsky's offense, promote respect for the law,

provide just punishment for his offense, afford adequate deterrence and protect the

public from further crimes, the Court would have imposed a lesser sentence.

       The fact that Jablonsky has not violated the conditions imposed by the

Court in the twenty-nine months since he was sentenced is not sufficient in and of

itself to convince the Court that he is entitled to early termination. As the United

States correctly points out, every defendant sentenced to probation is expected to

comply with the conditions of probation. Jablonsky has failed to meet his burden

of establishing that his circumstances have changed sufficiently to warrant early

termination. See United States v. Miller, 205 F.3d 1098, 1101 (9 th Cir.

2000)(reversing and remanding a district court's denial of a motion for fine

modification because the defendant had alleged "a type of changed circumstance

that, if true, may justify judicial modification of a defendant's supervised

release.").

CONCLUSION

       Having carefully reviewed the arguments of both parties and having

considered all of the relevant factors, the Court has determined that granting

                                   Page 10 of 11
       Case 6:17-cr-00017-CCL Document 190 Filed 11/10/20 Page 11 of 11



Jablonsky's request for early termination of probation would not serve the

interests of justice, particularly given that Jablonsky already benefitted from the

Court's downward variance to his advisory guideline range. Accordingly,

      IT IS HEREBY ORDERED that Defendant Jablonsky's motion for early

termination of probation (Doc. 185) is DENIED.
                               th
      Done and dated this ,iQ.: aay of November, 2020.




                                            ~~SENIOR US DISTRICT JUDGE




                                    Page 11 of 11
